Citation Nr: 0834056	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-40 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas 


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative changes of the lumbar spine with 
disc protrusion at the L5-S1 level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
August 1964.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2007).   

In September 2006, the veteran indicated that he continued to 
seek treatment for his low back disability and that a VA 
neurologist had recently made findings of decreased range of 
motion.  A review of the file reflects that the evidence from 
the VA Medical Center (VAMC) in Little Rock, Arkansas, 
through June 2006 is associated with the claims file; 
however, it does not appear that an attempt was made to 
obtain any subsequent records from the VAMC.

Because the Board has identified potentially outstanding 
records pertinent to the veteran's claims, VA must undertake 
reasonable efforts to obtain such documents as these records 
may be material to the claim.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159.  

Moreover, the veteran indicated that his low back disability 
had deteriorated.  VA's General Counsel has stated that when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995) (while the Board is not required to direct a 
new examination simply because of the passage of time, a new 
examination is appropriate when the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination).  

Under these circumstances, he should be afforded a VA 
examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Little 
Rock, Arkansas for the period from June 
2006 to the present regarding all 
treatment for the veteran's low back 
disability.  Any negative search result 
should be noted in the record.  
 
2.  Schedule the veteran for an 
appropriate examination to evaluate the 
severity of his low back disability, 
diagnosed as degenerative changes of the 
lumbar spine with disc protrusion at the 
L5-S1 level.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

3.  Thereafter, readjudicate the claim, 
with consideration of all evidence 
obtained since the issuance of the 
supplemental statement of the case in 
July 2006.  If the benefits sought remain 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

